Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Election was made without traverse in the reply filed on 11/25/2022.  Claims 3, 5-9, 14-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  
In response to the Office Action mailed September 28, 2022, Applicant elects Species 1, Figures 2-5 and 16 relating to claims 1, 2, 4, 10-13 and 16-19, without traverse. It is noted that claims 1, 10-12 and 16-19 are generic.
Claims 1, 2, 4, 10-13 and 16-19, elected claims, are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 10-13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(1) Claims 1, 16 and 19 recite “a deformation portion”, “a contact portion” and “a cavity”.  It is vague and indefinite.  
A location being compressed and deformed by the housing while the stator is interference fitted into the inner circumferential surface of the housing is called as a deformation portion.  In Fig. 3, location 310 is called as a deformation portion.  However, examiner regards the location 310 is not directly compressed (actually, pressed) and deformed (actually, bent) by the housing.  Rather “a contact portion 320” is directly compressed and deformed by the housing. When indirectly compressed and deformed by the housing is applied, “a cavity 330” is also being compressed and deformed by the housing while the stator is interference fitted into the inner circumferential surface of the housing.  
(2) Claim 4 recites “The compressor according to claim 2, wherein the annular back yoke comprises another deformation portion, another contact portion, and another cavity, and two deformation portions, two contact portions and two cavities are provided for each of the plurality of teeth, which are arranged symmetrically with respect to a center of each of the plurality of teeth”.   
By defining of claim 4, there are two deformation portions, two contact portions and two cavities are provided.  Per elected species (best see Fig. 3), each tooth (214) of the plurality of teeth has two deformation portions (310), two contact portions (320) and two cavities (330), respectively.  Hence, only one tooth is available by claim 4.  Therefore, the limitation “two deformation portions, two contact portions and two cavities are provided for each of the plurality of teeth” is vague and indefinite.  Claim 13 depends to claim 4. 
(3) Claims 11 and 17 recite “The compressor according to claim 1, wherein the cavity has a radial width larger than a protruding width of the contact portion”.  The claims 11 and 17 are vague and indefinite.  Said a protruding width of the contact portion is not define in which direction of length it is measured.  
(4) Claim 19 recites “a stress absorber provided on a side opposite to one side of the annular back yoke from which the plurality of teeth extends, wherein each of the plurality of teeth comprises: a deformation portion configured to be compressed and deformed; a cavity into which the deformation portion is deformed; and a contact portion which protrudes from the side opposite to one side of the deformation portion in which the cavity is disposed and pressing the deformation portion by an external force”.   
As long as examiner understood, stress absorber (300) is a structure having deformation portion, cavity and contact portion.  Thus, the claim is vague and indefinite as it appeared reciting same structure twice, but claim recites in two different features. 
Claim 19 further recites “a contact portion which protrudes from the side opposite to one side of the deformation portion in which the cavity is disposed and pressing the deformation portion by an external force”.  Underlined “the side” is vague and indefinite as a side opposite to one side of the deformation portion in which the cavity has not been discussed before.  There is only a discussion “a side opposite to one side of the annular back yoke from which the plurality of teeth extends”, which is not the same.  
 Applicant shows “a contact portion (320)” is protruding from the arrow location in markup below of the deformation portion (310).  


    PNG
    media_image1.png
    324
    462
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10-12 and 16-18 are rejected under 35 U.S.C. 103 as obvious over HATAE et al (JP 2006271105 A, IDS).   
As for claim 1, HATAE discloses a compressor (“TECHNICAL-FIELD”. Figs. 1, 5-6) comprising: 
 a housing (18); and 
a motor including: a stator (11) configured to be interference fitted into and fixed to an inner circumferential surface of the housing [0015, 0019], 
the stator including an annular back yoke (17), a plurality of teeth (obvious by slot below 22) extending radially inward from the annular back yoke, and a coil wound on the plurality of teeth (obvious by winding 17, Fig. 2 and slot in Fig. 1), and 
a rotor (12) configured to be rotatable inside the stator, 
wherein the annular back yoke comprises: 
a deformation portion (cantilever, circumferential protrusion in at 14) compressed and deformed (obvious by shrink fitting or press fitting) by the housing while the stator is interference fitted into the inner circumferential surface of the housing [0015, 0019]; 
a contact portion (20) [0021] which protrudes radially outward from the deformation portion and being in contact with the housing (Figs. 5-6 are clear to show said deformation portion (cantilever) being round tip, and therefore, portion 20 is radially outer); and 
a cavity (14) formed on a radial inner side of the deformation portion into which the deformation portion is deformed [0015, 0019].  
Although a slot shown, HATAE does not explicitly disclose (1) a plurality of teeth extending radially inward from the annular back yoke, and a coil wound on the plurality of teeth; and (2) a deformation portion compressed and deformed. 
Re (1), HATAE shows a slot (Fig. 1 at below 22) and coil (17, Fig. 2).  It is notoriously old and well known in the art as simplified method to illustrate repeated slots along the circumference of the stator.  Portions between slots are teeth.  Slots are to have coils.  Therefore the examiner hereby takes official notice regards a plurality of teeth extending radially inward from the annular back yoke, and a coil wound on the plurality of teeth.  Refer “prior art made of record”.  It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have magnetic flux producing stator core. 
Re (2), shrink fitting or press fitting is a technical term to mean use of deformation of stator core when inserting into housing.  It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have a deformation portion compressed and deformed as a result of shrink fitting or press fitting. 

As for claim 2, HATAE discloses the compressor according to claim 1, wherein the deformation portion comprises a cantilever (the circumferential protrusion in 14), and the contact portion is formed on an end of the cantilever (Figs. 1, 5-6).
As for claim 10, HATAE discloses the compressor according to claim 1, wherein the cavity (14) has a radial width (at center) larger than a difference between an outer diameter of the stator (at contact 20) and an inner diameter of the housing (18).  At the contact 20, a difference between an outer diameter of the stator and an inner diameter of the housing should be very small as much as negligible as a result of shrink fitting or press fitting.  
As for claim 11, HATAE discloses the compressor according to claim 1, wherein the cavity has a radial width larger than a protruding width of the contact portion (see 112 rejection.  For purpose of examination, it is interpreted with a radial width of cavity at center of cavity and a protruding width (radial thickness at end tip portion) of the contact portion in Fig. 1).  
As for claim 12, HATAE discloses (Figs. 1, 5-6) the compressor according to claim 1 wherein the contact portion (20) has a circumferential width larger than a thickness of the housing (18, radial thickness).  

As for claim 16, HATAE discloses a compressor (“TECHNICAL-FIELD”. Figs. 1, 5-6)comprising: 
a housing (18); and 
a motor (11, 12) configured to be interference fitted into and fixed to an inner circumferential surface of the housing [0015, 0019], 
wherein the motor comprises: 
a deformation portion (circumferential protrusion at 14) compressed and deformed by coupling with the housing (obvious by shrink fitting or press fitting); and 
a cavity (14) formed on a radial inner side of the deformation portion into which the deformation portion is deformed [0015, 0019].
HATAE is merely silent to explicitly describe a deformation portion compressed and deformed. 
The shrink fitting or press fitting is a technical term to mean use of deformation of stator core when inserting into housing.  It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have a deformation portion compressed and deformed as a result of shrink fitting or press fitting. 

As for claim 17, HATAE discloses the compressor according to claim 16, wherein the motor further comprises a contact portion (20) which protrudes radially outward from the deformation portion and being in contact with the housing, and Figures shows the cavity has a radial width (at center) larger than a protruding width of the contact portion (see 112 rejection.  For purpose of examination, it is interpreted with a radial width of cavity at center of cavity and a protruding width (radial thickness at end tip portion) of the contact portion in Fig. 1).  
As for claim 18, HATAE discloses (Figs. 1, 5-6) the compressor according to claim 16, wherein circumferential widths of the contact portion (20) and a contact surface (20) of the housing is larger than a radial thickness of the housing (18, radial thickness).  . 

Claims 4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HATAE in view of OKUBO et al (JP 2006333657 A, IDS).  
As for claim 4, HATAE discloses the compressor according to claim 2, wherein the annular back yoke comprises another deformation portion, another contact portion, and another cavity (left and right sides of the cavity 14, the cavity as claimed is interpreted as each portion under respective deformation portion), and (therefore) two deformation portions, two contact portions and two cavities are provided (as a stress absorber).  
HATAE failed to teach said stress absorbers (deformation structure) are provided for each of the plurality of teeth, which are arranged symmetrically with respect to a center of each of the plurality of teeth. OKUBO teaches a stress absorbers (deformation structure 20, Figs. 6, 8-9) are provided (at the locations) for each of the plurality of teeth, which are arranged symmetrically with respect to a center of each of the plurality of teeth. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of OKUBO with that of HATAE to configure the location of stress absorber as claimed to reduce the concentration of stress caused by press-fitting the stator core into the case and to reduce the friction torque.  

As for claim 13, HATAE as combined discloses the compressor according to claim 4, wherein a sum of circumferential widths of the two contact portions (20) arranged symmetrically with respect to a center of each of the plurality of teeth is larger than a thickness of the housing (18, radial thickness).

As for claim 19, HATAE discloses a motor comprising: 
an annular back yoke (17, Figs. 1, 5-6); 
a plurality of teeth (obvious by slot below 22) extending from the annular back yoke; and 
a stress absorber (deformation structure; see 112 rejection) provided on a side opposite to one side of the annular back yoke from which the plurality of teeth extends (Figs. 1, 3, 5), 
wherein each of the plurality of teeth comprises: 
a deformation portion (cantilever, circumferential protrusion in at 14) configured to be compressed and deformed (obvious by shrink fitting or press fitting) [0015, 0019]; 
a cavity (14) into which the deformation portion is deformed; and 
a contact portion (20) which (circumferentially) protrudes from the side opposite (see 112 rejection – circumferentially opposite) to one side of the deformation portion in which (pointing to the deformation portion) the cavity is disposed and pressing the deformation portion by an external force.   
Although a slot shown, HATAE does not explicitly disclose a plurality of teeth, that are extending from the annular back yoke; (2) a deformation portion compressed and deformed; and (3) a stress absorber (deformation structure; see 112 rejection) provided on a side opposite to one side of the annular back yoke from which the plurality of teeth extends.  
Re (1), HATAE shows a slot (Fig. 1 at below 22) and coil (17, Fig. 2).  It is notoriously old and well known in the art as simplified method to illustrate repeated slots along the circumference of the stator.  Portions between slots are teeth.  Slots are to have coils.  Therefore the examiner hereby takes official notice regards a plurality of teeth extending radially inward from the annular back yoke, and a coil wound on the plurality of teeth.  Refer “prior art made of record”.  It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have magnetic flux producing stator core. 
Re (2), shrink fitting or press fitting is a technical term to mean use of deformation of stator core when inserting into housing.  It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have a deformation portion compressed and deformed as a result of shrink fitting or press fitting. 
Re (3), OKUBO teaches a stress absorber (deformation structure 20, Figs. 6-9) provided on a side opposite to one side of the annular back yoke from which the plurality of teeth (6) extends. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of OKUBO with that of HATAE to configure the location of stress absorber as claimed to reduce the concentration of stress caused by press-fitting the stator core into the case and to reduce the friction torque.  

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
For claim 1 official notice.
YABUMOTO (JP 2010093960 A, IDS), NIGO et al (US 20160241092 A1), IWATA et al (JP 2013169042 A, IDS), OKUBO et al (JP 2006333657 A, IDS), etc. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834